Citation Nr: 1536148	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for reactive arthritis, claimed as Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Board hearing at the RO in May 2009.  A copy of the transcript of that hearing has been associated with the record.  The Board remanded the matter in April 2010 for additional development.  In October 2011, the Veteran was informed that the Veteran's Law Judge (VLJ) who presided over the May 2009 hearing was no longer employed by the Board, and the Veteran had the opportunity to request a hearing before a new VLJ.  The Veteran did not respond to the request, and thus waived his right to a new hearing.

The Board denied the claim in January 2012.  That decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a Unilateral Motion for Remand of February 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  The Veteran elected to receive new hearing and decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. 
§ 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

The claim was remanded in August 2014 pursuant to Bryant, and the Veteran was provided a new hearing in June 2015 before the undersigned VLJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board notes that the Veteran has been diagnosed with a condition formerly known as Reiter's syndrome.  The medical community now uses the term reactive arthritis.  Thus, although the Veteran's diagnosis was initially listed as Reiter's syndrome, the Board will use the current term, reactive arthritis, in its place.

The Veteran contends that his currently diagnosed reactive arthritis was aggravated by service.  He asserts that the condition preexisted service, but was aggravated due to the stress of being in service.  

Reactive arthritis was not noted on his December 1976 report of medical examination, conducted nine months prior to his entry into active duty service.  A June 1977 hospitalization record shows a diagnosis of reactive arthritis.  He entered active duty service in September 1977.  A June 2010 VA examiner opined that reactive arthritis clearly and unmistakably preexisted service, and was not aggravated in service.

At the June 2015 Board hearing, the Veteran remarked that he believed that an ulnar nerve condition he experienced in service was a symptom of reactive arthritis.  "Tardy ulnar nerve" was noted on his December 1976 report of medical examination, and was listed as the reason for his medical discharge.  Thus, the Board finds that a new examination is required to provide an opinion as to whether the ulnar nerve condition noted at enlistment is related to reactive arthritis as such a determination would alter the standard used to evaluate the claim.  See e.g. Horn v. Shinseki, 25 Vet. App. 231 (2012)

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to assess his reactive arthritis.  The examiner should be requested to render an opinion regarding the following:

 a)  Whether reactive arthritis is related to the tardy ulnar nerve condition noted on the December 1976 report of medical examination, and/or the May 1979 medical discharge, to include whether the ulnar nerve condition was a symptom of reactive arthritis.

b)  If the tardy ulnar nerve condition was an early manifestation of the reactive arthritis/is otherwise related to the reactive arthritis, then the examiner should opine as to the following:

i) whether it is at least as likely as not (50 percent or more probability) that reactive arthritis, and/or any potentially related condition, to include the ulnar nerve condition, was aggravated (increased in severity) during the Veteran's active duty service. 

ii) If the reactive arthritis/ulnar nerve condition increased in severity during service, is there clear and unmistakable (undebatable) evidence the increase was due to the natural progress of the disease?

c)  If the tardy ulnar nerve condition is not related to the reactive arthritis, then the examiner must answer the following: 

i.) Provide an opinion as to whether it is clear and unmistakable (undebatable) that the Veteran's reactive arthritis pre-existed service.

ii) If the reactive arthritis pre-existed service, provide an opinion as to whether it is clear and unmistakable (undebatable) that the pre-existing injury was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issues on appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



